Title: Enclosure B: Joshua Johnson to the Commissioners of the Customs, 4 March 1791
From: Johnson, Joshua
To: Commissioners of Customs


BJoshua Johnson to the Commissioners of the Customs
London, 4 Mch. 1791. Yesterday, Nicholas Duff, commander of the brigantine Rachel, New York, the property of subjects of the United States, informed him that the vessel was seized on the 2d at the Mother Bank by the collector and comptroller by the Commissioners’ direction. “Annext your Honours will find a statement of all Captain Duff’s Proceedings, and as his Case is peculiarly hard, and he has done nothing with intent of fraud, but his putting into an English Port was to pay respect to the Laws of this Country, and to liberate his Bail in a Prosecution … which your Honours has ordered to be quasht, I humbly beg that your Honours will be pleased to take this matter into your immediate Consideration, and give Orders for the liberation of the Brig Rachel, and her Cargo, that Captain Duff may proceed for New York, and that you direct the Comptroller, and Collector at Portsmouth to make Compensation for the detention.—Should your Honours desire any farther Explanation to the facts stated, I will with pleasure attend you.”
